DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.
Claim Rejections - 35 USC § 112(a)
3.  	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 13-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
i.	Claim 13 recites the limitation(s) “a distance, along the central longitudinal axis at the apical end, between the second opening and an inner surface of the screw channel is less than the length of the screw” (claim 13 lines 11-13), which lacks support from the original disclosure and therefore is considered to be new matter.  
	In Applicant’s Remarks filed 07/05/2022, page 6, Applicant argues that the above limitation(s) is shown in Fig. 1b.  However, it is maintained that Fig. 1b and all other Figures do not show said limitation(s).  The screw 72 is not even shown parallel to said distance; a comparison between said distance and the length of the screw cannot be made.
ii. 	Claim 13 recites the limitation(s) “wherein the first opening has a minimum cross-sectional dimension perpendicular to the central longitudinal axis of the screw channel at the first end, and wherein the maximum cross- sectional dimension perpendicular to the longitudinal axis of the screw of the head is smaller than the minimum cross-sectional dimension perpendicular to the central longitudinal axis of the screw channel at the first end” (claim 13 lines 14-18), which lacks support from the original disclosure and therefore is considered to be new matter.  
In Applicant’s Remarks filed 07/05/2022, page 7, Applicant argues that Fig. 1b shows the head of the screw being inserted through the first end of the screw channel.  However, it is maintained that Fig. 1b clearly shows the screw’s head protruding outside of the screw channel 60 at the narrow/minimum portion of first end 64b; therefore, a maximum cross-sectional dimension of the screw head 70 is larger (not smaller as claimed) than the minimum cross-sectional dimension of the first opening 62a at the first end 64b. 
iii. 	Claim 13 newly recites the limitation(s) “wherein a diameter of the screw channel varies from the first opening to the screw seat” (claim 13 lines 18-19), which lacks support from the original disclosure and therefore is considered to be new matter.  Note that the original application does not disclose the screw channel 60 having a circular cross-section; therefore the screw channel cannot have a diameter as claimed.  
All dependent claims are rejected herein based on dependency of base claim(s) rejected herein.  

Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “the head having a maximum cross-sectional dimension…” (lines 3-4) and “the first opening has a minimum cross-sectional dimension…” (lines 13-15).  Note that a cross-section has various dimensions: e.g. periphery/circumference, area, width, length, radius, diameter, diagonal, etc.  Therefore, it is unclear exactly which dimension of the cross-section is being claimed.
Claim 16 recites “the apical end of the adapter” (lines 3-4), which lacks antecedent basis. 
All dependent claims are rejected herein based on dependency of the base claim(s) rejected herein.  

Claim Rejections - 35 USC § 112(d)
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends
Note that the base claim 13 is directed to “a dental component” (claim 13’s preamble), while claim 14 is directed to “A dental combination” (claim 14’s preamble).  Therefore, claim 14 fails to further limit the subject matter, i.e. a dental component, of claim 13.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject   matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12.	Claims 13-15 and 22-24 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Lee (2008/0311544) in view of Elsner (WO 2013/050796).  
Regarding claim 13, Lee discloses an dental component (the angled embodiment) or attachment to a dental implant (Figs. 3-5).  The dental component comprises: a screw 507 having a length an having a head at one end of the screw.  The head of the screw is shown being larger than the shank of the screw; therefore the head has a maximum cross-sectional dimension (area of the cross-section) perpendicular to a longitudinal axis of the screw.  
Lee further shows the angled dental component comprising a component body (best shown by itself in Fig 4 or 300 in Fig. 3).  The component body 300 comprises a screw channel 305 passing through the component body and forming a first opening 306 at a first/coronal end and a second opening 314 at an apical end (Fig. 3). There is a screw seat (proximal shoulder of 314 in Fig. 3) proximal to the apical end of the screw channel for seating the head of the screw for fixation of the dental component to the dental implant (see 501 of Fig. 5).  The angled embodiment clearly shows that a central longitudinal axis 312 of the screw channel at the first end does not match a central longitudinal axis 313 of the screw channel at the apical end 314 (Fig. 4).  Lee, in Fig. 4, also shows the angled dental component having a lower margin profile 400 compared to the margin profile 300.  With the lower margin profile, the dental component as shown in 600 (Fig. 6) would have a distance along 606 from the second opening to an inner surface (near 607) of the screw channel being less than the length of the screw (Fig. 6).  
Regarding the newly recited limitation(s) “wherein a diameter of the screw channel varies from the first opening to the screw seat”, Lee clearly shows the dental component 300’s screw channel 305 having a diameter that varies from the first opening 306 to the screw seat 314 (Fig. 3).  
Regarding the adapter recited in claims 13 and 15, Lee et al. fails to disclose an adapter as claimed. Elsner discloses a dental component 1/2/13 (Fig. 7) for attachment to a dental implant 3 (Fig. 9).  The dental component 1/2/13 comprises: a screw 2, a component body 1, and an adapter interface 13 (Figs. 6-7; page 6 third paragraph).  Elsner discloses the adapter 13 comprising a bore passing through the adapter and forming a coronal opening and an apical opening (Fig. 6); that the bore of the adapter 13 is aligned at the second opening 5 of the screw channel 7 (Fig. 7, 9); and the adapter 13 comprising a conical connection interface (best pointed to by reference numeral 13 in Fig. 7) for attachment to the dental implant.
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee et al. by incorporating such adapter as taught by Elsner in order to provide a suitable interface between the implant and dental component.   
As to claim 14, Lee et al. shows a dental implant 208 (Fig. 5).  As to claims 22-23, Lee et al. shows the component body supporting or is a dental restoration, i.e. a tooth or tooth crown (Fig. 5).  As to claim 24, Lee et l. clearly shows the screw 507 is sized such that the threaded portion extends through the second opening of the screw channel when the screw head  is proximal to the screw seat 4 (Figs. 5-6).    

13.	Claims 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee/Elsner, and further in view of Jorneus et al. (2006/0110706).  
As to claims 16-19, Lee/Elsner disclose the invention substantially as claimed, including Elsner’s adapter 13 comprising a conical connection interface (best pointed to by reference numeral 13 in Elsner’s Fig. 7) for attachment to the dental implant. However, Lee/Elsner fail to disclose the adapter having an external indexed portion, a flexible arm with protrusion as claimed.  
Jorneus et al. discloses an adapter 10 having a bore there through that is aligned with the screw channel of the component 3 (Fig. 1-3); the adapter has a conical tapering chamfer surface at the apical end thereof, an external indexed portion of convex lobe (hexagon protrusion) corresponding to concave recess (hexagon recess) in the upper structure for prevention rotation (Figs. 4-7).  Note the flexible side wall of the adapter formed by slits 4d adapted to press against the dental component 3  (Fig. 1-4; paragraphs 21-22).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lee/Elsner by including in the adapter with the external indexed portion with such resilient retaining action mechanism of flexible arm with a protrusion as taught by Jorneus in order to effectively attach the adapter to the component body.
	As to claim 20, Lee/Elsner is silent to the adapter being made of metal.  Jorneus et al. discloses the adapter 10 being made of metal (paragraph 16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee/Elsner by making the adapter 600 of metal as taught by Jorneus et al. to be a suitable alternative material for such dental adapter yielding the same or predictable success. 
As to claims 21, Lee/Elsner is silent to the component body being ceramic.  Jorneus discloses that component body 3 can be made entirely of ceramic (Fig. 1 paragraph 16).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make Lee/Elsner’s component body from ceramic as taught by Jorneus to be suitable alternative material for such dental component body.   

Response to Arguments
14.	Applicant's arguments filed 07/05/2022 have been fully considered.  Applicant’s arguments regarding the grounds of 112(a) rejection are not persuasive.  The ground(s) of 112(a) rejection is maintained, and Applicant’s arguments are responded to, as detailed above.     
Regarding the prior art, Applicant’s arguments regarding claim amendment are persuasive that Elsner fails to disclose newly recited limitation(s) “wherein a diameter of the screw channel varies from the first opening to the screw seat” because Elsner discloses the screw channel having a uniform/constant diameter.     
	However, upon further consideration, the claims are rejected under Lee as the primary reference as detailed above.  Regarding the newly recited limitation(s) “wherein a diameter of the screw channel varies from the first opening to the screw seat”, Lee clearly shows the dental component 300’s screw channel 305 having a diameter that varies from the first opening 306 to the screw seat 314 (Fig. 3).  

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hao D Mai/Examiner, Art Unit 3772